Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 12, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of possession or sale of a toy or imitation firearm, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The record supports the court’s credibility determination rejecting appellant’s temporary innocent possession defense.
Concur — Gonzalez, P.J., Mazzarelli, Acosta, Clark and Kapnick, JJ.